DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    JOEL ANTONIO HERNANDEZ,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-0860

                          [October 22, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Michael C. Heisey, Judge; L.T. Case No.
472016CF000193A.

   Carey Haughwout, Public Defender, and Ikram Ally, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Luke R. Napodano,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN, JJ., and FRINK, KEATHAN, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.